Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 13, 2022

                                      No. 04-21-00570-CR

                                     Rueben Justin TREJO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-9333
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The reporter’s record was originally due February 8, 2022, but was not filed. In response
to this court’s notification that the record was late, the court reporter requested an extension of
time to file the record until April 11, 2022, and we granted that request. As of the date of this
order, neither the reporter’s record nor a notification of late record has been filed. We therefore
ORDER the court reporter to file the record by April 25, 2022. In the unforeseen event that the
court reporter does not comply with this order, we may be required to initiate contempt
proceedings.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court